  

EXHIBIT 10.5(a)

Dated the 6th day of May 2014

PARTIES:

(1)           HCN UK MANAGEMENT SERVICES LIMITED of Lacon House, 84 Theobald’s
Road, London WC1X 8RW (the “Company”).

(2)           JOHN GOODEY of 56 Pine Grove, Wimbledon, London, SW19 7HE, UK
(“You”)

 


1.                   TITLE AND TRANSFER OF EMPLOYMENT


1.1             YOU WILL BE EMPLOYED BY THE COMPANY AS SENIOR VICE PRESIDENT –
INTERNATIONAL.  FOR AN INITIAL PERIOD OF TIME TO BE DETERMINED BY THE COMPANY,
YOU WILL REPORT TO HEALTH CARE REIT, INC.’S (“HCN”) MANAGEMENT COMMITTEE.  AT
SUCH TIME AS THE COMPANY THINKS FIT, YOUR PRIMARY REPORTING LINE WILL SHIFT TO
AN APPROPRIATE EXECUTIVE VICE PRESIDENT OR SUCH OTHER PERSON AS THE COMPANY
NOMINATES FROM TIME TO TIME.  IT IS POSSIBLE A SECONDARY REPORTING LINE WILL BE
ESTABLISHED IN DUE COURSE.    


2.                   JOB DUTIES


2.1             UNLESS YOU ARE ABSENT FROM WORK DUE TO ILL HEALTH, INJURY OR AT
THE COMPANY'S REQUEST:


(A)                     YOU AGREE TO DEVOTE THE WHOLE OF YOUR WORKING TIME,
ATTENTION AND ABILITIES TO YOUR DUTIES UNDER THIS AGREEMENT. THE CORE DUTIES OF
THE ROLE INCLUDE THE TASKS SET OUT IN THE JOB DESCRIPTION APPEARING AT SCHEDULE
1 TO THIS AGREEMENT, BUT THE COMPANY RESERVES THE RIGHT TO CHANGE THOSE DUTIES
TO ADAPT TO CHANGING CIRCUMSTANCES AND PRIORITIES;


(B)                   YOU WILL  USE YOUR BEST ENDEAVOURS TO PROMOTE THE
INTERESTS OF THE COMPANY AND ANY GROUP COMPANIES FOR WHOM YOU ARE WORKING; 


(C)                   YOU WILL NOTWITHSTANDING YOUR JOB TITLE, AND WITHOUT
PAYMENT OF ADDITIONAL REMUNERATION, PERFORM SUCH OTHER DUTIES IN RELATION TO THE
BUSINESS OF THE COMPANY OR THE GROUP AS MAY FROM TIME TO TIME BE REASONABLY
ASSIGNED TO YOU BY THE COMPANY.


3.                   FREEDOM TO TAKE UP EMPLOYMENT WITH THE COMPANY

You undertake that: (a) any notice period you are required to give or to serve
with a previous employer has expired, (b) by entering into this Agreement or
performing any of your duties for the Company, you will not be in breach of any
other obligation binding on you, and (c) that you are not party to any
agreements or arrangements that would conflict with your duties to the Company.


4.                   PERIOD OF CONTINUOUS EMPLOYMENT

Subject to clause 5 below your employment and your period of continuous
employment for the purposes of the Employment Rights Act 1996 will commence on a
date to be mutually agreed prior to 7 August 2014. No employment with a previous
employer counts as part of your period of continuous employment with the
Company.


5.                   PRE-CONDITIONS 


5.1             YOUR EMPLOYMENT WITH THE COMPANY IS CONDITIONAL ON (A) YOUR
PRODUCING AT LEAST THREE REFERENCES WHICH THE COMPANY CONSIDERS SATISFACTORY,
(B) YOUR PRODUCING SUCH DOCUMENTATION AS THE COMPANY MAY REQUIRE FROM TIME TO
TIME TO ESTABLISH YOUR RIGHT TO WORK LAWFULLY IN THE UK (C) THE RESULTS OF
BACKGROUND CHECKS, (INCLUDING CHECKS FOR PREVIOUS, UNSPENT CRIMINAL
CONVICTIONS), AND DRUG AND NICOTINE TESTS CARRIED OUT ON YOU BY OR ON BEHALF OF
THE COMPANY, BEING SATISFACTORY TO THE COMPANY, AND (D) YOUR CERTIFYING IN
WRITING TO THE COMPANY IN SUCH FORM AS THE COMPANY MAY REQUIRE, THAT YOU DO NOT
USE TOBACCO PRODUCTS. 




 

--------------------------------------------------------------------------------

  


5.2             SHOULD YOU FAIL TO PRODUCE TO THE COMPANY THE REQUIRED
DOCUMENTATION TO THE COMPANY’S SATISFACTION, OR SHOULD THE COMPANY NOT CONSIDER
THE RESULTS OF THE BACKGROUND CHECKS AND DRUG AND NICOTINE TESTS TO BE
SATISFACTORY, OR SHOULD YOU FAIL TO PROVIDE THE CERTIFICATE REFERENCED IN CLAUSE
5.1(D) ABOVE, THEN ANY OFFER OF EMPLOYMENT BY THE COMPANY MAY BE WITHDRAWN AND
IF ALREADY ACCEPTED, YOUR EMPLOYMENT SHALL NOT TAKE EFFECT. ALTERNATIVELY, THE
COMPANY MAY TERMINATE YOUR EMPLOYMENT WITHOUT NOTICE, OR WITH SUCH MINIMUM
PERIOD OF NOTICE, (OR PAYMENT OF SALARY IN LIEU THEREOF) AS MAY BE REQUIRED BY
LAW.


6.                   OUTSIDE INTERESTS


6.1                OUTSIDE NORMAL WORKING HOURS YOU WILL NOT BE ENGAGED,
INTERESTED OR CONCERNED IN ANY EMPLOYMENT, CONSULTANCY, PARTNERSHIP, OFFICE OR
OUTSIDE BUSINESS INTERESTS (TOGETHER “OUTSIDE INTERESTS”) WITHOUT THE COMPANY’S
WRITTEN CONSENT. CONSENT WILL NOT BE GIVEN INTER ALIA IN RELATION TO ANY OUTSIDE
INTEREST WHICH IN THE COMPANY’S VIEW GIVES RISE TO A CONFLICT OF INTEREST, OR
COULD INTERFERE WITH THE EFFICIENT PERFORMANCE OF YOUR DUTIES. YOU MAY HOWEVER
HOLD PASSIVE PERSONAL INVESTMENTS OF UP TO 3% OF THE ISSUED SHARES, DEBENTURES
OR OTHER SECURITIES OF ANY PUBLICLY TRADED COMPANY, SUBJECT TO COMPLIANCE WITH
HCN’S INSIDER TRADING POLICY.


7.                   TERMINATION AND PROBATIONARY PERIOD


7.1             SUBJECT TO CLAUSES 7.2 AND 22 BELOW, EITHER PARTY MAY TERMINATE
YOUR EMPLOYMENT BY GIVING THE OTHER THREE MONTHS’ WRITTEN NOTICE.


7.2             THE COMPANY MAY IN ITS ABSOLUTE DISCRETION CHOOSE TO TERMINATE
YOUR EMPLOYMENT AT ANY TIME AND WITHIN THREE WORKING DAYS, MAKE YOU A PAYMENT OF
BASIC SALARY IN LIEU OF ANY UNEXPIRED PERIOD OF NOTICE, LESS INCOME TAX AND
EMPLOYEE NATIONAL INSURANCE CONTRIBUTIONS.


8.                   PLACE OF WORK

Your place of work shall be the Company’s London offices wherever situated. You
may however be required to change your place of work, on a permanent or
temporary basis, to any other office of the Company or any Group Company within
a radius of 60 miles from Central London. You may be required to travel on the
business of the Company anywhere in the world.


9.                   SALARY  

You will be paid a basic salary of £275,000 per annum, paid in 12 equal monthly
installments, in arrears by bank transfer, on or about the last working day of
the month, less income tax and employee national insurance contributions. Your
salary is paid in respect of your duties both for the Company and any Group
Company for whom you are required to work.


10.                EXPENSES  


10.1          YOU WILL BE REIMBURSED ALL OUT-OF-POCKET EXPENSES REASONABLY AND
PROPERLY INCURRED BY YOU ON THE BUSINESS OF THE COMPANY OR ANY GROUP COMPANY.
REIMBURSEMENT IS HOWEVER CONDITIONAL ON YOUR COMPLYING WITH THE TERMS OF ANY
EXPENSES, TRAVEL AND/OR ANTI-CORRUPTION POLICIES ISSUED BY THE COMPANY FROM TIME
TO TIME, COMPLETING ANY EXPENSE REPORT IN SUCH FORM AS THE COMPANY MAY REQUIRE
FROM TIME TO TIME AND SUBJECT TO YOUR PRODUCING TO THE COMPANY SUCH EVIDENCE OF
ACTUAL PAYMENT OF THE EXPENSES CONCERNED AS THE COMPANY REASONABLY REQUIRES. THE
COMPANY RESERVES THE RIGHT TO REQUIRE YOU TO SEEK PRE-APPROVAL OF EXPENSES OVER
A CERTAIN AMOUNT BEFORE REIMBURSEMENT WILL BE MADE. ANY CREDIT CARD SUPPLIED TO
YOU BY THE COMPANY SHALL BE USED SOLELY FOR EXPENSES INCURRED BY YOU IN THE
REASONABLE AND PROPER PERFORMANCE OF YOUR DUTIES AND SHALL BE RETURNED TO THE
COMPANY ON THE TERMINATION DATE OF THIS AGREEMENT.


11.                BENEFITS  


11.1          PRIVATE MEDICAL INSURANCE: THE COMPANY SHALL PAY YOU AN ALLOWANCE
OF UP TO £250 PER MONTH, LESS INCOME TAX AND EMPLOYEE NATIONAL INSURANCE,
TOWARDS THE COST OF YOUR PURCHASING OR CONTINUING A PRIVATE MEDICAL INSURANCE
POLICY. IF YOUR PRIVATE MEDICAL INSURANCE COSTS MATERIALLY INCREASE, OR IN THE
OCCURRENCE OF A LIFE EVENT, SUCH AS MARRIAGE, BIRTH, ADOPTION, DIVORCE OR DEATH,
THE COMPANY WILL CONSIDER WITH YOU AT THE TIME WHETHER AN INCREASE IN THIS
ALLOWANCE IS APPROPRIATE.  


 

 

--------------------------------------------------------------------------------

  


11.2          PENSION:  THE COMPANY AGREES TO MAKE A MONTHLY EMPLOYER PENSION
CONTRIBUTION  EQUIVALENT TO 3% OF YOUR BASIC MONTHLY SALARY, DIRECT TO A PRIVATE
PENSION PLAN NOMINATED BY YOU. THE COMPANY WILL INCREASE ITS MONTHLY EMPLOYER
PENSION CONTRIBUTION TO UP TO 5% OF YOUR BASIC SALARY, PROVIDED YOU AGREE TO
MAKE MATCHING EMPLOYEE PENSION CONTRIBUTIONS. THE COMPANY HOWEVER RESERVES THE
RIGHT AT ANY TIME, TO CEASE ANY  SUCH CONTRIBUTIONS AND INSTEAD INVITE YOU TO
JOIN ITS OWN PENSION PLAN, (SHOULD IT DECIDE TO ESTABLISH ONE), OR ANY
GOVERNMENT SCHEME, OFFERING THE SAME LEVEL OF EMPLOYER PENSION CONTRIBUTIONS.
YOUR PARTICIPATION IN ANY FUTURE COMPANY PENSION PLAN OR ANY GOVERNMENT SCHEME
WOULD BE SUBJECT TO THE RULES OF THE PLAN OR SCHEME AS AMENDED FROM TIME TO
TIME. THE COMPANY HAS NOT OPTED TO CONTRACT OUT OF THE STATE EARNINGS RELATED
PENSION SCHEME AND A CONTRACTING OUT CERTIFICATE IS NOT IN FORCE IN RESPECT OF
YOUR EMPLOYMENT UNDER THIS AGREEMENT.


11.3          BONUS:  HCN OPERATES A DISCRETIONARY BONUS PLAN, UNDER WHICH BONUS
MAY BE AWARDED TO YOU, IF YOU AND HCN ACHIEVE TARGETS ESTABLISHED BY HCN ON AN
ANNUAL BASIS, TO HCN’S SATISFACTION. ANY BONUS AWARDED WILL BE OF SUCH AMOUNT AS
HCN IN ITS ABSOLUTE DISCRETION THINKS FIT. THE BONUS RANGE FOR YOUR POSITION IS
(A) UP TO 50% OF BASIC SALARY (LOWER RANGE); (B) AT 50% OF BASIC SALARY (MID
RANGE); AND (C) UP TO 75% OF BASIC SALARY (TOP RANGE), BUT SUBJECT ALWAYS TO THE
SUCCESSFUL ACHIEVEMENT OF CORPORATE AND INDIVIDUAL TARGETS AND SUBJECT TO CLAUSE
22.3 BELOW. (FOR THE AVOIDANCE OF DOUBT, THE BONUSES ARE NOT CUMULATIVE AND IF
YOU ARE DUE A BONUS IT WILL BE IN ONE OF THE CATEGORIES (A), (B) OR (C) ABOVE).
THIS BONUS RANGE EQUATES TO A BONUS OF UP TO £137,500 (LOWER RANGE), AT £137,500
(MID RANGE) AND UP TO £206,250 (TOP RANGE).  THE BONUS YEAR RUNS CONCURRENTLY
WITH THE CALENDAR YEAR AND IF LESS THAN A FULL BONUS YEAR IS WORKED, ANY BONUS
WOULD BE CALCULATED ON A PRO-RATA BASIS. ANY BONUS AWARDED WOULD BE PAID IN THE
COURSE OF FEBRUARY FOLLOWING THE COMPLETION OF THE RELEVANT BONUS YEAR, THE DATE
OF PAYMENT BEING “THE BONUS PAYMENT DATE.” THE FACT THAT YOU MAY RECEIVE A BONUS
IN ONE YEAR IS NO GUARANTEE THAT YOU WILL BE PAID BONUS IN ANOTHER YEAR.
FURTHER, AS BONUS IS ALSO INTENDED TO INCENTIVIZE EMPLOYEES TO REMAIN IN THE
COMPANY’S EMPLOYMENT, ANY BONUS IS CONDITIONAL UPON YOUR CONTINUING TO BE
EMPLOYED BY THE COMPANY AND NOT SERVING OUT A PERIOD OF NOTICE TO TERMINATE YOUR
EMPLOYMENT AT THE BONUS PAYMENT DATE.


11.4          YOU ARE IMMEDIATELY ELIGIBLE TO PARTICIPATE IN THE HEALTH CARE
REIT, INC., 2005 LONG TERM INCENTIVE PLAN, SUBJECT TO THE RULES OF THE PLAN AS
AMENDED FROM TIME TO TIME. YOU WILL RECEIVE AN INITIAL GRANT OF HCN COMMON STOCK
TO A VALUE OF US$125,000, WHICH WILL VEST OVER FOUR YEARS, SUBJECT TO THE
RULES.  FUTURE GRANTS OF HCN COMMON STOCK ARE ANTICIPATED TO BE IN THE RANGE OF
$275,681 (LOWER RANGE) - $402,919 (MID RANGE) - $625,584 (TOP RANGE), SUBJECT TO
YOUR INDIVIDUAL PERFORMANCE AS WELL AS COMPANY PERFORMANCE IN THE PRECEDING
CALENDAR YEAR AND YOUR CONTINUING TO BE IN THE EMPLOYMENT OF THE COMPANY AND NOT
UNDER NOTICE OF TERMINATION ON THE GRANT DATE.


12.                HOURS OF WORK

Your normal working hours are between 8:00am and 5:00pm Monday to Friday.
However the expectation is that you will frequently need to work longer hours
and you agree to work such additional hours, without overtime or additional
remuneration, as may be necessary for the proper and efficient performance of
your duties. You further agree that the limit on average weekly working time set
out in Regulation 4(1) of the Working Time Regulations 1998 will not apply to
you, although you may withdraw your consent on giving the person to whom you
report three months’ prior written notice. 


13.                HOLIDAYS 


13.1          THE COMPANY'S HOLIDAY YEAR RUNS FROM 1 JANUARY TO 31 DECEMBER. YOU
ARE ENTITLED TO 26 DAYS' PAID HOLIDAY LEAVE IN EACH HOLIDAY YEAR IN ADDITION TO
ENGLISH PUBLIC HOLIDAYS. THIS HOLIDAY IS CALCULATED ON A PRO RATA BASIS IN THE
HOLIDAY YEAR IN WHICH YOUR EMPLOYMENT STARTS OR ENDS. UP TO FOUR DAYS’ UNTAKEN
HOLIDAY MAY BE CARRIED FORWARD TO A SUBSEQUENT HOLIDAY YEAR WITH THE PERMISSION
OF THE PERSON TO WHOM YOU REPORT, BUT THOSE DAYS MUST BE USED BY 31 MARCH OR
THEY WILL BE FORFEITED. THE COMPANY WILL NOT PAY YOU IN LIEU OF TAKING HOLIDAY
OTHER THAN ON THE TERMINATION OF YOUR EMPLOYMENT.


13.2          ALL HOLIDAY MUST BE TAKEN AT TIMES AGREED AT LEAST ONE MONTH IN
ADVANCE WITH THE PERSON TO WHOM YOU REPORT, HAVING REGARD TO THE BUSINESS NEEDS
OF THE COMPANY AND THE DATES OTHER EMPLOYEES WILL BE AWAY.


13.3          IN YOUR FINAL YEAR OF EMPLOYMENT, THE COMPANY MAY AT ITS
DISCRETION (A) REQUIRE YOU TO TAKE ANY OUTSTANDING HOLIDAY DUE TO YOU DURING
YOUR NOTICE PERIOD; OR (B) PAY YOU IN LIEU OF SOME OR ALL OF SUCH OUTSTANDING
HOLIDAY UP TO THE TERMINATION DATE; OR (C) WHERE YOU HAVE TAKEN MORE THAN YOUR
ANNUAL HOLIDAY ENTITLEMENT, DEDUCT FROM YOUR FINAL SALARY PAYMENT, AND/OR FROM
ANY SEVERANCE PAY DUE TO YOU, AND/OR IN THE EVENT THAT THIS IS INSUFFICIENT,
REQUIRE YOU TO REPAY TO THE COMPANY, AN AMOUNT REPRESENTING SALARY PAID DURING
HOLIDAY TAKEN IN EXCESS OF YOUR ENTITLEMENT. PAYMENT FOR EACH UNUSED OR EXCESS
DAY WILL BE CALCULATED AS A FRACTION OF 1/260TH OF YOUR BASIC ANNUAL SALARY.




 

--------------------------------------------------------------------------------

  


14.                DEDUCTIONS FROM WAGES

Without prejudice to any other rights open to the Company, you agree that the
Company may deduct from any wages due to you, sums representing the value of any
Company property lost by you; the cost of repairing any Company property damaged
by you; the amount of any outstanding loans or advances made to you by the
Company; any other sums owing from you to the Company; any overpayment of salary
or expenses or payment made to you by mistake or through misrepresentation; and
any other sums required to be deducted by law (such as income tax and employee
national insurance). If you are unable to work due to accident or injury caused
by a third party, the Company may deduct from your wages an amount equal to any
sick pay paid to you by the Company during your absence, but the deduction will
be capped at the amount of damages you recover from the third party in respect
of the accident or injury concerned.


15.                DATA PROTECTION

You consent to the Company and HCN in the US holding and processing both
personal data and sensitive personal data, (the latter includes your religious
beliefs and information relating to your physical or mental health and any
criminal convictions), for all purposes relating to your employment. In
particular you agree that the Company and HCN in the US, can (i) hold and
process personal and sensitive personal data to pay and review your remuneration
and other benefits, provide and administer any such benefits, administer and
maintain personnel records, (including sickness and other absence records),
carry out performance reviews, give references to future employers, provide
management of either company with information to be used for such matters as
budgeting and other staff planning purposes and to carry out internal
investigations and/or disciplinary proceedings; and (ii) provide your personal
and sensitive personal data to HM Revenue & Customs, the Inland Revenue Service,
(or other taxation authorities), the police, regulatory bodies, the Company's
professional advisers, external payroll and benefit providers engaged by the
Company or HCN and potential purchasers (and their advisers) of the Company or
any business area in which you work, (wherever in the world any of the foregoing
are located); and (iii) transfer personal and sensitive personal data concerning
you to any Group Company established in a country outside the EEA and in
particular you acknowledge that personal and sensitive personal data about you
may be transferred on a regular basis from the UK to HCN.


16.                SICKNESS OR INJURY


16.1          IF YOU ARE ABSENT FROM WORK DUE TO SICKNESS, INJURY OR ACCIDENT
YOU SHOULD NOTIFY THE PERSON TO WHOM YOU REPORT BEFORE 8.00 AM LOCAL TIME IN THE
COUNTRY WHERE THEY ARE BASED, ON THE FIRST WORKING DAY OF ABSENCE. YOU SHOULD
ALWAYS ENDEAVOUR TO SPEAK TO THE PERSON TO WHOM YOU REPORT, OR EMAIL HIM/HER AND
ONLY RESORT TO A TEXT MESSAGE IN THE LAST RESORT. ADDITIONALLY, YOU SHOULD
NOTIFY A UK BASED COLLEAGUE OF YOUR ABSENCE DUE TO ILLNESS, INJURY OR ACCIDENT. 


16.2          IF YOU ARE ABSENT FROM WORK FOR 7 DAYS OR LESS, YOU SHOULD
COMPLETE A SELF-CERTIFICATION FORM SETTING OUT THE NATURE OF YOUR ILLNESS OR
INCAPACITY ON YOUR RETURN TO WORK AND EMAIL IT TO THE PERSON TO WHOM YOU REPORT.
IF YOUR ABSENCE CONTINUES FOR MORE THAN 7 DAYS YOU SHOULD ON THE EIGHTH DAY OF
SUCH ABSENCE EMAIL A DOCTOR'S CERTIFICATE TO THE PERSON TO WHOM YOU REPORT, WITH
ADDITIONAL CERTIFICATES BEING SUBMITTED TO COVER ANY EXTENDED PERIOD OF SICK
LEAVE.


16.3          CONDITIONAL UPON YOUR COMPLIANCE WITH THE ABOVE RULES, FOR
ABSENCES DUE TO GENUINE ILL-HEALTH OR INJURY, THE COMPANY WILL PAY YOU COMPANY
SICK PAY AT YOUR NORMAL RATE OF SALARY, FOR UP TO SEVEN WORKING DAYS IN ANY
ROLLING PERIOD OF 12 MONTHS. ANY ADDITIONAL COMPANY SICK PAY WILL BE ENTIRELY
DISCRETIONARY ALTHOUGH STATUTORY SICK PAY (“SSP”) WILL BE PAID IN ACCORDANCE
WITH THE THEN PREVAILING RULES OF THE SSP SCHEME.  COMPANY SICK PAY WILL BE
DEEMED TO INCLUDE ANY STATUTORY SICK PAY (“SSP”) TO WHICH YOU ARE ENTITLED.


16.4          THE COMPANY RESERVES THE RIGHT TO REQUIRE YOU TO UNDERGO A MEDICAL
EXAMINATION OR A DRUGS/ALCOHOL TEST BY THE COMPANY'S DOCTOR OR, AN INDEPENDENT
MEDICAL PRACTITIONER AND YOU AGREE THAT THE DOCTOR OR INDEPENDENT MEDICAL
PRACTITIONER MAY DISCLOSE TO THE COMPANY THE RESULTS OF THE EXAMINATION/TEST AND
DISCUSS WITH THE COMPANY AND ITS PROFESSIONAL ADVISERS ANY MATTERS ARISING FROM
THE EXAMINATION/TEST AS MIGHT IMPAIR YOU FROM PROPERLY DISCHARGING YOUR DUTIES.
YOU ALSO AUTHORISE YOUR OWN DOCTOR TO PROVIDE THE COMPANY'S DOCTOR AND/OR
INDEPENDENT MEDICAL PRACTITIONER WITH ANY RELEVANT EXTRACTS FROM YOUR MEDICAL
NOTES.  THIS CLAUSE IS WITHOUT PREJUDICE TO YOUR STATUTORY RIGHTS, INCLUDING
YOUR RIGHTS UNDER THE ACCESS TO MEDICAL REPORTS ACT 1988


16.5          THE FACT YOU MAY BE ELIGIBLE FOR COMPANY SICK PAY OR SSP, SHALL
NOT PREVENT THE COMPANY FROM TERMINATING YOUR EMPLOYMENT FOR INCAPACITY OR ANY
OTHER REASON, EVEN IF THE EFFECT OF SUCH TERMINATION WOULD RESULT IN THE LOSS OF
SICK PAY OR SSP.




 

--------------------------------------------------------------------------------

  


17.                CONFIDENTIALITY


17.1          YOU AGREE THAT YOU WILL NOT, EXCEPT IN THE PROPER PERFORMANCE OF
YOUR DUTIES, MAKE USE OF, OR DISCLOSE TO ANY PERSON, ANY OF THE TRADE SECRETS OR
OTHER CONFIDENTIAL INFORMATION OF THE COMPANY, OR ANY GROUP COMPANY, OR ANY CARE
HOME OPERATOR IN WHICH THE COMPANY OR ANY GROUP COMPANY OWNS AT LEAST  50% OF
THE SHARES OR OTHER EQUITY SECURITIES OR VOTING RIGHTS (“INTERESTED OPERATORS”).
YOU WILL LIKEWISE USE YOUR BEST ENDEAVOURS TO PREVENT THE UNAUTHORISED
PUBLICATION OR DISCLOSURE OF ANY SUCH TRADE SECRETS OR CONFIDENTIAL INFORMATION.


17.2          THIS RESTRICTION SHALL CONTINUE TO APPLY AFTER THE TERMINATION OF
YOUR EMPLOYMENT WITHOUT LIMIT IN POINT OF TIME, BUT BOTH DURING YOUR EMPLOYMENT
AND AFTER ITS TERMINATION, SHALL NOT APPLY TO (A) INFORMATION ORDERED TO BE
DISCLOSED BY A COMPETENT COURT OR TRIBUNAL, OR OTHERWISE REQUIRED TO BE
DISCLOSED BY LAW, OR (B) TO INFORMATION WHICH BECOMES AVAILABLE TO THE PUBLIC
GENERALLY, (OTHER THAN BY REASON OF YOUR BREACHING THIS CLAUSE), WITHOUT
REQUIRING A SIGNIFICANT EXPENDITURE OF LABOUR SKILL OR MONEY. NOTHING IN THIS
AGREEMENT, INCLUDING THIS CLAUSE, WILL PREVENT YOU MAKING A “PROTECTED
DISCLOSURE” WITHIN THE MEANING OF THE PUBLIC INTEREST DISCLOSURE ACT 1998.


17.3          FOR THE PURPOSES OF THIS AGREEMENT CONFIDENTIAL INFORMATION SHALL
INCLUDE BUT NOT BE LIMITED TO THE COMPANY’S OR ANY GROUP COMPANY’S, OR ANY
INTERESTED OPERATOR’S BUSINESS AND MARKETING PLANS AND STRATEGIES; UNPUBLISHED
MARKET RESEARCH; BUDGETS, MANAGEMENT ACCOUNTS AND OTHER CONFIDENTIAL FINANCIAL
DATA; DETAILS OF EMPLOYMENT TERMS APPLICABLE WITHIN THE COMPANY, ANY GROUP
COMPANY OR ANY INTERESTED OPERATOR; UNPUBLISHED DATA AND OTHER INFORMATION
RELATING TO THE OPERATING PERFORMANCE OF CARE HOMES WITHIN THE PORTFOLIOS OF THE
COMPANY, ANY GROUP COMPANY OR ANY INTERESTED OPERATOR; THE PERSONAL AND
SENSITIVE PERSONAL DATA OF ANY RESIDENT OF A CARE HOME WITHIN SUCH PORTFOLIOS;
THE IDENTITY OF ANY COMPANIES OR OTHER BUSINESSES WHICH THE COMPANY OR ANY GROUP
COMPANY IS TARGETING AS A POTENTIAL ACQUISITION OR FOR INVESTMENT, INCLUDING ANY
LIST OR DATABASE CONTAINING DETAILS OF SUCH TARGETS AND DETAILS OF ANY OTHER
BUSINESS OR INVESTMENT OPPORTUNITIES BEING CONSIDERED OR DUE TO BE CONSIDERED BY
THE COMPANY OR ANY GROUP COMPANY; THE COMPANY OR ANY GROUP COMPANY’S INVESTMENT
CRITERIA, UNDERWRITING, CAPITAL OR ANALYTICAL MODELS OR PROTOCOLS; THE CONTENT
OF BIDS AND TENDERS SUBMITTED BY THE COMPANY OR ANY GROUP COMPANY OR ANY
INTERESTED OPERATOR; THE TERMS OF ANY AGREEMENT OR ARRANGEMENT THAT THE COMPANY
OR ANY GROUP COMPANY OR ANY INTERESTED OPERATOR ENTERS INTO WITH ANY THIRD PARTY
INCLUDING SUPPLIERS, POTENTIAL OR ACTUAL INVESTORS, PRIVATE EQUITY COMPANIES OR
FIRMS AND OTHER BUSINESS PARTNERS; DETAILS OF ANY LITIGATION TO WHICH THE
COMPANY, ANY GROUP COMPANY, OR ANY INTERESTED OPERATOR IS A PARTY; ANY
INFORMATION THAT THE COMPANY, OR ANY GROUP COMPANY, INCLUDING HCN MAY DESIGNATE
AS “CONFIDENTIAL,” AS SET FORTH IN ANY EMPLOYEE HANDBOOKS OR POLICIES FROM TIME
TO TIME; AND ANY INFORMATION OR DATA OF A THIRD PARTY WHICH THE COMPANY, ANY
GROUP COMPANY, OR ANY INTERESTED OPERATOR IS UNDER AN OBLIGATION TO KEEP
CONFIDENTIAL.


18.                DELIVERY UP OF THE COMPANY'S PROPERTY


18.1          UPON THE COMPANY'S REQUEST AT ANY TIME, AND IN ANY EVENT ON THE
TERMINATION OF YOUR EMPLOYMENT, YOU WILL IMMEDIATELY DELIVER UP TO THE COMPANY,
OR HCN, OR ITS/THEIR AUTHORISED REPRESENTATIVE, ANY EQUIPMENT OR PROPERTY OF
WHATEVER NATURE, IN YOUR POSSESSION OR CONTROL, WHICH BELONGS TO THE COMPANY OR
ANY GROUP COMPANY, OR WHICH RELATES TO THEIR BUSINESS AFFAIRS. THIS INCLUDES BUT
IS NOT LIMITED TO ANY OFFICE KEYS OR SECURITY PASSES, EQUIPMENT, CREDIT CARDS,
LISTS OF PROSPECTS AND TARGETS, COMPUTER DISKS OR OTHER COMPUTER HARDWARE OR
SOFTWARE, TOGETHER WITH ALL COPIES OF THE SAME.


18.2          IF YOU HAVE ANY INFORMATION RELATING TO THE BUSINESS OF THE
COMPANY OR ANY GROUP COMPANY WHICH IS STORED ON A COMPUTER, LAPTOP COMPUTER OR
OTHER DEVICE, WHICH DOES NOT BELONG TO THE COMPANY, THIS MUST BE DISCLOSED TO
THE COMPANY AND THE COMPANY SHALL BE ENTITLED TO DOWN LOAD THE INFORMATION
AND/OR SUPERVISE ITS DELETION FROM THE COMPUTER, LAPTOP OR DEVICE
CONCERNED.[EXMAINDOCUMENT001X4X0.GIF]


19.                INTELLECTUAL PROPERTY


19.1          THE PARTIES FORESEE THAT YOU WILL PRODUCE WORK PRODUCT IN THE
COURSE OF YOUR DUTIES UNDER THIS AGREEMENT AND AGREE THAT IN THIS RESPECT YOU
HAVE A SPECIAL OBLIGATION TO FURTHER THE INTERESTS OF THE COMPANY


19.2          YOU SHALL INFORM THE PERSON TO WHOM YOU REPORT OF THE EXISTENCE OF
ALL WORK PRODUCT IMMEDIATELY ON ITS CREATION OR DISCOVERY.


 

 

--------------------------------------------------------------------------------

  


19.3          SUBJECT TO THE PROVISIONS OF CLAUSE 19.9, WHEN AT ANY TIME DURING
YOUR EMPLOYMENT UNDER THIS AGREEMENT YOU CREATE OR DISCOVER, OR PARTICIPATE IN
THE CREATION OF OR DISCOVERY OF ANY WORK PRODUCT, THAT WORK PRODUCT SHALL
AUTOMATICALLY VEST IN AND BELONG TO THE COMPANY TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW.


19.4          SUBJECT TO THE PROVISIONS OF CLAUSE 19.9,  YOU SHALL NOT MAKE ANY
APPLICATIONS FOR ANY PATENTS, OR OTHER REGISTERED RIGHTS IN RESPECT OF ANY WORK
PRODUCT.


19.5          YOU NOW ASSIGN (BY WAY OF AN ASSIGNMENT OF PRESENT AND FUTURE
RIGHTS) TO THE COMPANY ALL RIGHTS, INCLUDING BUT NOT LIMITED TO INTELLECTUAL
PROPERTY RIGHTS, IN THE WORK PRODUCT THROUGHOUT THE WORLD FOR THE DURATION OF
THOSE RIGHTS, INCLUDING ANY EXTENSIONS AND RENEWALS AND INCLUDING THE RIGHT TO
BRING CLAIMS FOR PAST INFRINGEMENTS.


19.6          AT THE REQUEST AND EXPENSE OF THE COMPANY YOU SHALL DO ALL ACTS
AND EXECUTE ALL DOCUMENTS, AND WILL GIVE AND SUPPLY ALL INFORMATION, DATA,
DRAWINGS AND ASSISTANCE HOWSOEVER THAT MAY BE REQUIRED TO ENABLE THE COMPANY TO
EXPLOIT THE WORK PRODUCT TO THE COMPANY’S BEST ADVANTAGE AND SHALL EXECUTE ALL
DOCUMENTS AND DO ALL THINGS WHICH MAY BE NECESSARY OR DESIRABLE TO:


(I)            VEST THE WORK PRODUCT IN THE COMPANY (OR ITS NOMINEE) THROUGHOUT
THE WORLD;


(II)           OBTAIN PATENT, OR OTHER REGISTERED RIGHTS, IN THE WORK PRODUCT TO
BE APPLIED FOR AND GRANTED IN THE NAME OF THE COMPANY (OR ITS NOMINEE)
THROUGHOUT THE WORLD; AND

(iii)          enforce and/or defend any of the Work Product with respect to any
third party including providing reasonable co-operation in connection with any
pending or future lawsuit arbitration or any similar proceeding.


19.7          YOU IRREVOCABLY APPOINT THE COMPANY TO BE YOUR ATTORNEY IN YOUR
NAME AND ON YOUR BEHALF TO SIGN, EXECUTE OR DO ANY SUCH INSTRUMENT OR THING AND
GENERALLY TO USE YOUR NAME FOR THE PURPOSE OF GIVING TO THE COMPANY (OR ITS
NOMINEE) THE FULL BENEFIT OF THE PROVISIONS OF THIS CLAUSE 19.  


19.8          YOU UNDERTAKE TO HOLD ON TRUST FOR THE BENEFIT OF THE COMPANY ANY
AND ALL WORK PRODUCT UNTIL SUCH TIME AS THAT WORK PRODUCT IS VESTED ABSOLUTELY
IN THE COMPANY.


19.9          NOTHING IN THIS CLAUSE 19  OR IN THIS AGREEMENT SHALL AFFECT YOUR
RIGHTS UNDER SECTIONS 39 - 42 PATENTS ACT 1977. 


19.10       YOU WAIVE ANY MORAL RIGHTS (AS PROVIDED FOR BY CHAPTER IV OF THE
COPYRIGHT DESIGNS AND PATENTS ACT 1988 OR ANY SIMILAR LAW IN ANY JURISDICTION TO
THE FULLEST EXTENT PERMITTED BY LAW) IN ANY WORK PRODUCT.


19.11       ALL OF THE RIGHTS AND OBLIGATIONS UNDER THIS CLAUSE 19  SHALL
CONTINUE IN FORCE AFTER TERMINATION OF THIS AGREEMENT IN RESPECT OF ALL SUCH
WORK PRODUCT MADE DURING YOUR EMPLOYMENT UNDER THIS AGREEMENT AND SHALL BE
BINDING UPON YOUR REPRESENTATIVES.


20.                GARDEN LEAVE

The Company shall be under no obligation to provide you with work during any
period of notice to terminate your employment (or any part thereof), whether
given by the Company or by you.  During such period the Company may require you
(a) to carry out different duties from your normal duties and/or (b) cease
carrying out your duties altogether, or having any business dealings with the
Company’s or any Group Company’s employees, suppliers, customers, agents or any
Interested Operator and (c) may exclude you from any premises of the Company or
any Group Company. You will continue to receive your salary and all contractual
benefits provided by your employment.  During such period of notice your duties
of loyalty and good faith shall continue to apply and you may not be engaged or
employed by, or take up any office or partnership in, any other company, Company
or business, or trade on your own account without the Company’s written
permission.


21.                SUSPENSION 

Quite apart from the right to put you on garden leave set out in clause 20, the
Company may suspend you on full pay pending the outcome of a disciplinary
investigation or for health reasons.  Whilst on suspension the Company may
impose the same conditions as apply to employees on garden leave.




 

--------------------------------------------------------------------------------

  


22.                TERMINATION WITHOUT NOTICE


22.1          THE COMPANY MAY TERMINATE YOUR EMPLOYMENT WITHOUT NOTICE AND
WITHOUT A PAYMENT IN LIEU OF NOTICE IN THE EVENT THAT YOU:


(A)                   ARE GUILTY OF GROSS MISCONDUCT OR BREACH A FUNDAMENTAL
TERM OF YOUR EMPLOYMENT. GROSS MISCONDUCT WOULD INCLUDE BUT IS NOT LIMITED TO
ANY ACT OF DISHONESTY COMMITTED IN RELATION TO YOUR DUTIES, INCLUDING THE
SUBMISSION OF FALSE EXPENSES CLAIMS; THE WILFUL MISUSE OR DISCLOSURE OF THE
COMPANY’S OR ANY GROUP COMPANY’S OR ANY INTERESTED OPERATOR’S CONFIDENTIAL
INFORMATION OR OTHER INTELLECTUAL PROPERTY; ATTEMPTS TO ENCOURAGE EMPLOYEES TO
LEAVE THE COMPANY OR ANY GROUP COMPANY; MAKING DISPARAGING STATEMENTS IN PUBLIC
ABOUT THE COMPANY, ANY GROUP COMPANY, ANY INTERESTED OPERATOR, OR ANY OF THEIR
RESPECTIVE OFFICERS OR EMPLOYEES, SAVE WHERE THE STATEMENT IS A PROTECTED,
WHISTLE-BLOWING DISCLOSURE WITHIN THE MEANING OF THE PUBLIC INTEREST DISCLOSURE
ACT 1998; ENGAGING IN ANY FORM OF SEXUAL, RACIAL OR OTHER HARASSMENT AT WORK;
ATTENDING WORK UNDER THE INFLUENCE OF ALCOHOL OR CONTROLLED DRUGS, OR CONSUMING
OR SUPPLYING CONTROLLED DRUGS AND OTHER ILLEGAL SUBSTANCES WHILST AT WORK;
DOWNLOADING OR CIRCULATING PORNOGRAPHIC OR OTHER OFFENSIVE MATERIALS AT WORK OR
ONTO EQUIPMENT OWNED BY THE COMPANY OR ANY GROUP COMPANY; VIOLENT, OBSCENE OR
ABUSIVE BEHAVIOUR TOWARDS OTHER EMPLOYEES, OR OFFICERS OF THE COMPANY, ANY GROUP
COMPANY OR ANY INTERESTED OPERATOR; REFUSING WITHOUT REASONABLE EXCUSE TO CARRY
OUT THE COMPANY’S OR HCN’S INSTRUCTIONS; OFFERING OR ACCEPTING ANY BRIBE IN
CONNECTION WITH THE COMPANY’S AFFAIRS OR THOSE OF ANY GROUP COMPANY;  


(B)                   ARE IN THE REASONABLE VIEW OF THE COMPANY GUILTY OF GROSS
NEGLIGENCE; OR


(C)                   ARE CONVICTED OF A CRIMINAL OFFENCE (OTHER THAN ONE
CARRYING ONLY A NON CUSTODIAL SENTENCE OR A DRIVING OFFENCE); OR


(D)                   ARE DECLARED INSOLVENT OR ENTER INTO A COMPOSITION WITH
YOUR CREDITORS.


22.2          IF, AS A MATTER OF LAW, THE COMPANY IS NOT ENTITLED TO TERMINATE
YOUR EMPLOYMENT WITHOUT NOTICE ON ANY OF THE ABOVE GROUNDS, THEN THE COMPANY MAY
TERMINATE YOUR EMPLOYMENT ON GIVING THE STATUTORY MINIMUM PERIOD OF NOTICE OR
(ENTIRELY AT ITS DISCRETION) A PAYMENT OF BASIC SALARY IN LIEU OF THE SAME.


22.3          FOR THE AVOIDANCE OF DOUBT, IF YOUR EMPLOYMENT IS TERMINATED
PURSUANT TO THIS CLAUSE 22, YOU WILL NO LONGER BE ELIGIBLE FOR ANY DISCRETIONARY
BONUS PAYMENTS IN RESPECT OF THE BONUS YEAR IN WHICH THE RELEVANT ACT OR
OMISSION SET OUT IN CLAUSE 22.1(A)-(D)  OCCURRED.


23.                RESTRICTIONS AFTER TERMINATION OF EMPLOYMENT


23.1             YOU AGREE THAT YOU WILL NOT, WITHOUT THE WRITTEN PERMISSION OF
THE COMPANY, FOR A PERIOD OF  6   MONTHS FOLLOWING THE TERMINATION OF YOUR
EMPLOYMENT (LESS ANY PERIOD YOU SPEND ON GARDEN LEAVE PURSUANT TO CLAUSE 20),
AND WHETHER ON YOUR OWN BEHALF OR ON BEHALF OF ANY INDIVIDUAL, COMPANY, FIRM,
BUSINESS OR OTHER ORGANISATION, DIRECTLY OR INDIRECTLY:


(A)                 IN CONNECTION WITH THE CARRYING ON OF ANY BUSINESS WHICH
COMPETES WITH ANY BUSINESS OF THE COMPANY OR ANY GROUP COMPANY WITH WHICH YOU
WERE INVOLVED IN THE RELEVANT PERIOD, SOLICIT OR ENDEAVOUR TO SOLICIT AWAY FROM
THE COMPANY OR SUCH GROUP COMPANY, OR ANY INTERESTED OPERATOR, ANY INVESTOR OR
POTENTIAL INVESTOR, WITH WHICH INVESTOR OR POTENTIAL INVESTOR YOU, (OR SOMEONE
REPORTING DIRECTLY TO YOU) HAD BUSINESS DEALINGS ON BEHALF OF THE COMPANY OR ANY
SUCH GROUP COMPANY IN THE RELEVANT PERIOD, OR ABOUT WHOM YOU ARE PRIVY TO
CONFIDENTIAL INFORMATION AT THE DATE YOUR EMPLOYMENT TERMINATES; OR


(B)                IN CONNECTION WITH THE CARRYING ON OF ANY BUSINESS WHICH
COMPETES WITH ANY BUSINESS OF THE COMPANY OR ANY GROUP COMPANY WITH WHICH YOU
WERE INVOLVED IN THE RELEVANT PERIOD, SOLICIT OR ENDEAVOUR TO SOLICIT AWAY FROM
THE COMPANY OR SUCH GROUP COMPANY, ANY INVESTMENT OPPORTUNITY OFFERED BY OR IN
ANY CARE HOME OR CARE HOME OPERATOR, WHICH OPPORTUNITY CAME TO YOUR ATTENTION
DURING YOUR EMPLOYMENT WITH THE COMPANY AND WITH WHICH CARE HOME OR CARE HOME
OPERATOR YOU, (OR SOMEONE REPORTING DIRECTLY TO YOU) HAD BUSINESS DEALINGS ON
BEHALF OF THE COMPANY OR ANY SUCH GROUP COMPANY IN THE RELEVANT PERIOD, OR ABOUT
WHOM YOU ARE PRIVY TO CONFIDENTIAL INFORMATION AT THE DATE YOUR EMPLOYMENT
TERMINATES; OR


(C)                 IN CONNECTION WITH THE CARRYING ON OF ANY BUSINESS WHICH
COMPETES WITH ANY BUSINESS OF THE COMPANY OR ANY GROUP COMPANY WITH WHICH YOU
WERE INVOLVED IN THE RELEVANT PERIOD, SEEK TO ENTICE AWAY FROM (I) THE COMPANY
OR ANY GROUP COMPANY, ANY PERSON EMPLOYED OR ENGAGED BY THE COMPANY OR ANY GROUP
COMPANY, AS, OR CARRYING OUT THE

 

--------------------------------------------------------------------------------

  


FUNCTIONS OF, A CONSULTANT, INDEPENDENT CONTRACTOR, DIRECTOR, (BOTH BOARD
DIRECTOR AND THOSE SIMPLY HAVING A DIRECTOR JOB TITLE), VICE PRESIDENT, SENIOR
VICE PRESIDENT, EXECUTIVE VICE PRESIDENT, MANAGER, SALES REPRESENTATIVE OR OTHER
CUSTOMER-FACING MEMBER OF THE SALES TEAM, OR ANY OTHER SENIOR EMPLOYEE AND (II)
FROM ANY INTERESTED OPERATOR, ANY CORPORATE EXECUTIVE OR SENIOR MANAGER, WHO, IN
ALL THE ABOVE CASES IN (I) AND (II) IS EMPLOYED OR ENGAGED AT THE DATE YOUR
EMPLOYMENT TERMINATES, (OR WHO WOULD HAVE BEEN SO EMPLOYED OR ENGAGED HAD HE OR
SHE NOT LEFT DUE TO SOLICITATION ON YOUR PART IN THE PREVIOUS 4 MONTHS), AND
WITH WHOM IN EACH CASE YOU HAD BUSINESS DEALINGS IN THE COURSE OF YOUR
EMPLOYMENT, DURING THE RELEVANT PERIOD. THIS RESTRICTION SHALL APPLY REGARDLESS
OF WHETHER THE SOLICITATION INVOLVES A BREACH OF CONTRACT ON THE PART OF THE
CONSULTANT, INDEPENDENT CONTRACTOR, DIRECTOR OR EMPLOYEE CONCERNED; OR


(D)                IN CONNECTION WITH THE CARRYING ON OF ANY BUSINESS WHICH
COMPETES WITH ANY BUSINESS OF THE COMPANY OR ANY GROUP COMPANY WITH WHICH YOU
WERE INVOLVED IN THE RELEVANT PERIOD, SEEK TO EMPLOY OR ENGAGE, OR OFFER TO
EMPLOY OR ENGAGE (I) ANY PERSON EMPLOYED OR ENGAGED BY THE COMPANY OR ANY GROUP
COMPANY, AS, OR CARRYING OUT THE FUNCTIONS OF, A CONSULTANT, INDEPENDENT
CONTRACTOR, DIRECTOR, (BOTH BOARD DIRECTOR AND THOSE SIMPLY HAVING A DIRECTOR
JOB TITLE), VICE PRESIDENT, SENIOR VICE PRESIDENT, EXECUTIVE VICE PRESIDENT,
MANAGER, SALES REPRESENTATIVE OR OTHER CUSTOMER-FACING MEMBER OF THE SALES TEAM,
OR ANY OTHER SENIOR EMPLOYEE OR (II) ANY CORPORATE EXECUTIVE OR OTHER SENIOR
MANAGER EMPLOYED OR ENGAGED BY AN INTERESTED OPERATOR, WHO, IN ALL THE ABOVE
CASES IN (I) AND (II) IS EMPLOYED OR ENGAGED AT THE DATE YOUR EMPLOYMENT
TERMINATES, (OR WHO WOULD HAVE BEEN SO EMPLOYED OR ENGAGED HAD HE OR SHE NOT
LEFT DUE TO SOLICITATION ON YOUR PART IN THE PREVIOUS 4 MONTHS), AND WITH WHOM
IN EACH CASE YOU HAD BUSINESS DEALINGS IN THE COURSE OF YOUR EMPLOYMENT, DURING
THE RELEVANT PERIOD. THIS RESTRICTION SHALL APPLY REGARDLESS OF WHETHER THE
SOLICITATION INVOLVES A BREACH OF CONTRACT ON THE PART OF THE CONSULTANT,
INDEPENDENT CONTRACTOR, DIRECTOR OR EMPLOYEE CONCERNED.


23.2          YOU AGREE THAT YOU WILL NOT, WITHOUT THE COMPANY’S WRITTEN
PERMISSION, FOR A PERIOD OF 6 MONTHS FOLLOWING THE TERMINATION OF YOUR
EMPLOYMENT, LESS ANY PERIOD YOU SPEND ON GARDEN LEAVE PURSUANT TO CLAUSE 20, BE
EMPLOYED OR ENGAGED IN ANY PART OF THE BUSINESS OF ANY REAL ESTATE INVESTMENT
TRUST, OR ANY PART OF THE BUSINESS OF ANY OTHER COMPANY, FIRM OR BUSINESS, WHICH
PART COMPETES IN THE TERRITORY WITH THE COMPANY, OR ANY GROUP COMPANY, OR ANY
INTERESTED OPERATOR WITH WHICH YOU HAVE BEEN ACTIVELY INVOLVED IN THE RELEVANT
PERIOD, IN THE FOLLOWING COMPETITIVE ACTIVITIES: (I) THE OWNERSHIP OR OPERATION
OF HEALTH CARE FACILITIES (DEFINED BELOW); (II) INVESTMENT IN, OR LENDING TO,
HEALTH CARE RELATED ENTERPRISES (INCLUDING, WITHOUT LIMITATION, OWNERS OR
DEVELOPERS OF HEALTH CARE FACILITIES); (III) THE MANAGEMENT OF HEALTH CARE
FACILITIES; OR (IV) THE PROVISION OF ANY PLANNING OR DEVELOPMENT SERVICES FOR
HEALTH CARE FACILITIES. “HEALTH CARE FACILITIES” MEANS ANY SENIOR HOUSING
FACILITIES, OR FACILITIES USED OR INTENDED PRIMARILY FOR THE DELIVERY OF HEALTH
CARE SERVICES, INCLUDING, WITHOUT LIMITATION, ANY ACTIVE ADULT COMMUNITIES,
INDEPENDENT LIVING FACILITIES, ASSISTED LIVING FACILITIES, SKILLED NURSING
FACILITIES, INPATIENT REHABILITATION FACILITIES, AMBULATORY SURGERY CENTRES,
MEDICAL OFFICE BUILDINGS, OR HOSPITALS OF ANY KIND. NOTHING IN THIS CLAUSE 23.2 
SHALL PREVENT YOU FROM HOLDING UP TO 3% OF THE ISSUED SHARES OR SECURITIES OF
ANY PUBLICLY LISTED COMPANY FOR PASSIVE INVESTMENT PURPOSES.


23.3          YOU AGREE THAT YOU WILL NOT, WITHOUT THE COMPANY’S WRITTEN
PERMISSION, FOR A PERIOD OF 6 MONTHS FOLLOWING THE TERMINATION OF YOUR
EMPLOYMENT, LESS ANY PERIOD YOU SPEND ON GARDEN LEAVE PURSUANT TO CLAUSE 20,
INCORPORATE OR OTHERWISE ESTABLISH ANY REAL ESTATE INVESTMENT TRUST, OR ANY
OTHER COMPANY, FIRM OR BUSINESS, WHICH COMPETES, OR WILL IN THE SAID 6 MONTHS
PERIOD COMPETE IN THE TERRITORY WITH THE COMPANY, OR ANY GROUP COMPANY, OR ANY
INTERESTED OPERATOR WITH WHICH YOU HAVE BEEN ACTIVELY INVOLVED IN THE RELEVANT
PERIOD, IN THE FOLLOWING COMPETITIVE ACTIVITIES: (I) THE OWNERSHIP OR OPERATION
OF HEALTH CARE FACILITIES (DEFINED ABOVE); (II) INVESTMENT IN, OR LENDING TO,
HEALTH CARE RELATED ENTERPRISES (INCLUDING, WITHOUT LIMITATION, OWNERS OR
DEVELOPERS OF HEALTH CARE FACILITIES); (III) MANAGEMENT OF HEALTH CARE
FACILITIES; OR (IV) PROVISION OF ANY PLANNING OR DEVELOPMENT SERVICES FOR HEALTH
CARE FACILITIES. NOTHING IN THIS CLAUSE 23.3  SHALL PREVENT YOU FROM HOLDING UP
TO 3% OF THE ISSUED SHARES OR SECURITIES OF ANY PUBLICLY LISTED COMPANY FOR
PASSIVE INVESTMENT PURPOSES.


23.4          EACH OF THE SUB-CLAUSES CONTAINED IN CLAUSE 23  CONSTITUTES AN
ENTIRELY SEPARATE AND INDEPENDENT COVENANT. IF ANY RESTRICTION IS HELD TO BE
INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, IT IS INTENDED
AND UNDERSTOOD BY THE PARTIES THAT SUCH INVALIDITY OR UNENFORCEABILITY WILL NOT
AFFECT THE REMAINING RESTRICTIONS OR THE VALIDITY OF THE REST OF THE AGREEMENT
AND THAT IF ANY SUCH RESTRICTION WOULD BE VALID IF SOME PART THEREOF WERE
DELETED, (INCLUDING SOME PART OF ANY TERM DEFINED ELSEWHERE IN THIS AGREEMENT),
SUCH RESTRICTIONS SHALL APPLY WITH SUCH DELETION(S) AS MAY BE NECESSARY TO MAKE
THEM EFFECTIVE.


23.5          YOU ACKNOWLEDGE THAT:


 

 

--------------------------------------------------------------------------------

  


(A)                   EACH OF THE RESTRICTIONS IN CLAUSE 23  GOES NO FURTHER
THAN IS NECESSARY TO PROTECT THE LEGITIMATE BUSINESS INTERESTS OF THE COMPANY
AND ANY GROUP COMPANY; AND THAT IF YOU WERE TO BREACH THE SAID RESTRICTIONS, THE
COMPANY AND ITS GROUP COMPANIES WOULD SUFFER SUBSTANTIAL DAMAGE WHICH CANNOT BE
ADEQUATELY COMPENSATED IN DAMAGES; AND


(B)                   THE COMPANY IS ENTERING INTO THIS AGREEMENT NOT ONLY FOR
ITSELF BUT AS TRUSTEE FOR EACH GROUP COMPANY AND WITH THE INTENTION THAT THE
COMPANY AND/OR ANY GROUP COMPANY WILL BE ENTITLED TO SEEK THE PROTECTION OF AND
ENFORCE EACH OF ITS RESTRICTIONS DIRECTLY AGAINST YOU. IF REQUESTED TO DO SO BY
THE COMPANY HOWEVER, YOU WILL AT ANY TIME SIGN A DOCUMENT WITH ANY SUCH GROUP
COMPANY GIVING EFFECT TO THE ABOVE RESTRICTIONS.  


24.                DISCIPLINARY AND GRIEVANCE PROCEDURES


24.1          UNLESS AND UNTIL THE COMPANY PRODUCES FORMAL DISCIPLINARY AND
GRIEVANCE PROCEDURES APPLICABLE TO YOUR POSITION, IF YOU HAVE ANY GRIEVANCE
RELATING TO YOUR EMPLOYMENT YOU SHOULD RAISE IT WITH THE PERSON TO WHOM YOU
REPORT OR AN APPROPRIATE HR REPRESENTATIVE OF HCN. IF YOU WISH TO APPEAL AGAINST
A DISCIPLINARY DECISION AFFECTING YOU, YOU SHOULD IN THE FIRST INSTANCE NOTIFY
AN APPROPRIATE HR REPRESENTATIVE OF HCN WHO WILL APPOINT A SENIOR MANAGER OR
EXECUTIVE TO DEAL WITH IT. THESE PROCEDURES ARE NON-CONTRACTUAL AND MAY BE
AMENDED FROM TIME TO TIME IN THE COMPANY’S DISCRETION.     


25.                COLLECTIVE AGREEMENTS

There are no collective agreements which directly affect your terms and
conditions of employment.


26.                PARTICULARS OF EMPLOYMENT

This Agreement includes the particulars of employment required by the Employment
Rights Act 1996.


27.                ENTIRE AGREEMENT


27.1          THIS AGREEMENT IS IN SUBSTITUTION FOR ANY PREVIOUS OFFER LETTER OR
CONTRACT OF EMPLOYMENT BETWEEN THE COMPANY AND YOU. YOU HEREBY ACKNOWLEDGE AND
WARRANT THAT THERE ARE NO AGREEMENTS OR ARRANGEMENTS WHETHER WRITTEN, OR ORAL,
OR IMPLIED BETWEEN THE COMPANY AND YOU RELATING TO YOUR EMPLOYMENT BY THE
COMPANY OTHER THAN THOSE EXPRESSLY SET OUT IN THIS AGREEMENT AND THAT YOU ARE
NOT ENTERING INTO THIS AGREEMENT IN RELIANCE ON ANY REPRESENTATION NOT EXPRESSLY
SET OUT HEREIN.


28.                CHANGES 

The Company reserves the right to make reasonable amendments to your terms of
employment to take account of changes in employment practice, changes in the law
and the Company’s operational requirements. Minor amendments will be notified by
way of a general notice sent to all employees and unless otherwise set out in
the notice, shall take effect from the date of the notice. Other reasonable
changes shall take effect after one month’s written notice to you.  For the
avoidance of doubt, material changes to location, responsibility or compensation
would require employee consent. 


29.                NOTICES 

Any notice you are required to give under this Agreement should be handed or
sent to the person to whom you report. Any notice the Company is required to
give you should be handed to you or sent to your last notified home address or
your most recent work email address. These notices will be deemed to have been
given on the date of receipt if hand delivered, faxed or emailed and if posted,
on the day on which in the ordinary course of post they would be delivered.


30.                THIRD PARTIES

Save as set out in paragraph 23 in relation to Group Companies, no term of this
Agreement is enforceable under the Contract (Rights of Third Parties) Act 1999
by a person who is not a party to this Agreement.


31.                INTERPRETATION 


31.1          ANY REFERENCE IN THIS AGREEMENT TO:


 

 

--------------------------------------------------------------------------------

  


31.2          ANY ACT OR DELEGATED LEGISLATION INCLUDES ANY STATUTORY
MODIFICATION OR RE-ENACTMENT OF IT OR THE PROVISION REFERRED TO;


31.3            “GROUP COMPANY” MEANS ANY COMPANY WHICH FROM TIME TO TIME IS A
SUBSIDIARY OR A HOLDING COMPANY OF THE COMPANY, OR A SUBSIDIARY OF SUCH HOLDING
COMPANY AND “SUBSIDIARY” AND “HOLDING COMPANY” HAVE THE MEANINGS ATTRIBUTED TO
THEM BY SECTION 1159 OF THE COMPANIES ACT 2006. FOR THE AVOIDANCE OF DOUBT, HCN
IS A GROUP COMPANY. THE COMPANY AND ITS GROUP COMPANIES ARE REFERRED TO
COLLECTIVELY AS “THE GROUP.”


31.4          “INVENTIONS” MEANS ANY INVENTION, IDEA, DISCOVERY, DEVELOPMENT,
IMPROVEMENT OR INNOVATIONS, WHETHER OR NOT PATENTABLE OR CAPABLE OF
REGISTRATION, AND WHETHER OR NOT RECORDED IN ANY MEDIUM;


“INTELLECTUAL PROPERTY RIGHTS” MEANS ALL INTELLECTUAL PROPERTY RIGHTS IN ANY
PART OF THE WORLD, INCLUDING ANY PATENTS, RIGHTS TO INVENTIONS, COPYRIGHT AND
RELATED RIGHTS, TRADE MARKS, TRADE NAMES AND DOMAIN NAMES, RIGHTS IN GET-UP,
RIGHTS IN GOODWILL OR TO SUE FOR PASSING OFF, UNFAIR COMPETITION RIGHTS, RIGHTS
IN DESIGNS, RIGHTS IN COMPUTER SOFTWARE (INCLUDING OBJECT CODE AND SOURCE CODE)
AND IN COMPUTER AND DATABASE TECHNOLOGIES, SYSTEMS, STRUCTURES AND
ARCHITECTURES, DATABASE RIGHTS, RIGHTS IN CONFIDENTIAL INFORMATION (INCLUDING
KNOW-HOW AND TRADE SECRETS) AND ANY OTHER INTELLECTUAL PROPERTY RIGHTS, IN EACH
CASE WHETHER REGISTERED OR UNREGISTERED AND INCLUDING ALL APPLICATIONS (AND
RIGHTS TO APPLY) FOR, AND RENEWALS OR EXTENSIONS OF, SUCH RIGHTS AND ALL SIMILAR
OR EQUIVALENT RIGHTS OR FORMS OF PROTECTION WHICH SUBSIST OR WILL SUBSIST NOW OR
IN THE FUTURE IN ANY PART OF THE WORLD.


31.5          THE WORDS “INCLUDE” AND “INCLUDING” AND “IN PARTICULAR” SHALL BE
CONSTRUED AS BEING BY WAY OF ILLUSTRATION ONLY AND SHALL NOT LIMIT THE
GENERALITY OF THE PRECEDING WORDS.


31.6          “POTENTIAL INVESTOR” MEANS ANY PERSON (WHETHER AN INDIVIDUAL,
COMPANY, OR OTHER BUSINESS OR ORGANISATION) WITH WHOM, WITHIN THE RELEVANT
PERIOD, THE COMPANY OR ANY GROUP COMPANY IS IN NEGOTIATIONS FOR SUCH PERSON TO
INVEST IN THE COMPANY, OR ANY GROUP COMPANY, OR ANY INTERESTED OPERATOR, OR ANY
TARGET COMPANY. IT SHALL NOT INCLUDE ANY SUCH PERSON, WHO, WITHOUT DIRECT OR
INDIRECT SOLICITATION ON YOUR PART, HAS NOTIFIED THE COMPANY, RELEVANT GROUP
COMPANY, INTERESTED OPERATOR OR TARGET COMPANY, THAT IT DOES NOT WISH TO MAKE
THE SAID INVESTMENT;


31.7          “RELEVANT PERIOD” MEANS THE PERIOD OF 12 MONTHS ENDING WITH THE
TERMINATION OF YOUR EMPLOYMENT WITH THE COMPANY


31.8          “TERRITORY” MEANS ENGLAND AND THE REST OF THE UK.


31.9          “WORK PRODUCT” MEANS ANY AND ALL INVENTIONS AND ANY OTHER
MATERIALS, OUTPUT (WHETHER TANGIBLE OR INTANGIBLE), MATTER, PROCESS, ANALYSIS,
PROPOSALS, OR WORK, MADE, ARISING, CREATED, DEVELOPED, DISCOVERED, MODIFIED OR
IMPROVED BY YOU (WHETHER ALONE OR WITH OTHERS) DURING THE TERM OF THIS AGREEMENT
(WHETHER WHOLLY OR PARTIALLY, AND WHETHER OR NOT USING ANY COMPANY OR GROUP
COMPANY PREMISES OR RESOURCES) EITHER:


(A)           IN THE COURSE OF YOUR EMPLOYMENT UNDER THIS AGREEMENT; OR


(B)           OUTSIDE THE COURSE OF YOUR EMPLOYMENT, BUT THE SAME RELATES TO THE
BUSINESS OF THE COMPANY OR ANY GROUP COMPANY, OR TO PROJECTS CARRIED OUT BY YOU
ON BEHALF OF THE COMPANY OR ANY GROUP COMPANY, OR IS CAPABLE OF BEING USED IN
THE BUSINESS CARRIED ON BY THE COMPANY OR ANY GROUP COMPANY,


AND INCLUDING, WITHOUT LIMITATION, ANY ORIGINAL WORKS OF AUTHORSHIP, DESIGNS,
FORMULAS, PROCESSES, IMPROVEMENTS, COMPOSITIONS OF MATTER, COMPUTER SOFTWARE
PROGRAMS, DATA, INFORMATION OR DATABASES, METHODS OR PROCEDURES OF ANY KIND.


32.                GOVERNING LAW

Your terms of employment with the Company are governed by and construed in
accordance with English law and the parties submit to the exclusive jurisdiction
of the English Courts.

 

--------------------------------------------------------------------------------

  

IN WITNESS WHEREOF this Deed has been executed and delivered as a deed on the
date set out above.

 

EXECUTED as a DEED by HCN UK Management Services Limited

 

 

Acting by Erin C. Ibele, a director

 

/s/ Erin C. Ibele                   

(Signature of Director)

In the presence of:-

 

Signature of Witness           /s/ Christine C.
Stone                                                         

 

Name of Witness Christine C.
Stone                                                              

 

Address of Witness             4500 Dorr Street, Toledo, Ohio 43615          

 

Occupation                           SVP – People and Performance

 

 

SIGNED as a DEED by John
Goodey                                                                                                        
 

 

/s/ John Goodey                  

                                                                               
(Signature of Employee)

 

In the presence of:-

 

Signature of Witness           /s/ Pierre
Szyika                                                  

 

Name of Witness Pierre
Szyika                                                                       

 

Address of Witness             3 Storehouse Mews, London, E14 8GS          

 

Occupation                          
Banker                                                                                  
 

 

 

--------------------------------------------------------------------------------

  

SCHEDULE 1

Job Description

 

Title:                       Senior Vice President – International

 

Reports to:      For an initial period of time, this position will report to the
HCN Management Committee.  At the conclusion of such time, the primary reporting
reporting accountability will shift to an appropriate Executive Vice President
or such other persons as the Company nominates from time to time.  It is
possible a secondary reporting accountability will be defined.  

 

The Senior Vice President – International will focus on identifying and managing
new opportunities for growth through acquisition and partnership within the
United Kingdom and throughout Europe.  Additionally, the role may have
accountability for considering investment opportunities in other international
markets.  Key responsibilities include:

 

·         Developing new business relationships within the seniors housing and
healthcare sectors

·         Providing oversight for HCN’s portfolio in Europe; partnering with
Relationship Investment Teams and other corporate resources as appropriate

·         Managing relationships with potential partners and financial
institutions within the UK and throughout Europe

·         Working in partnership with HCN Corporate and HCN UK to develop
strategies, make decisions and generate results

·         Providing insight on relevant topics, such as:  the seniors housing
and healthcare market landscape, reimbursement trends, government and regulatory
issues, foreign exchange and other topics applicable to conducting business in
continental Europe

·         Identifying relevant industry forums, thought leaders, consultants,
lawyers and other resources important to transacting business in continental
Europe

·         Managing HCN resources and team members based in the UK

 

The successful candidate will have 15+ years of relevant international
experience in both healthcare and real estate.  The selected candidate will be
based in London, England, and will travel frequently to meet with potential
partners in Europe and in other international markets.  At the onset, this
individual will spend time in Toledo, Ohio building relationships within the
company and learning how the company operates.  Following the initial onboarding
period, travel to the US will be expected on a bimonthly or quarterly basis.

 

 

--------------------------------------------------------------------------------